IN THE COURT OF CRIMINAL APPEALS

OF TEXAS






WR-53,705-02


ALFREDO GALLARDO JR., Relator

v.


JUDGE, 185TH DISTRICT COURT, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM HARRIS COUNTY



 Per curiam.


O R D E R



	This is an original application for a writ of mandamus. Relator contends that in February
2002, he filed an application for writ of habeas corpus in cause number 852244 in the 185th  District
Court of Harris County. He contends that after the State recommended that counsel submit an
affidavit, the trial court entered an order designating issues, but that the trial court has not yet
forwarded the application to the Court of Criminal of Appeals.  
	It is this Court's opinion that additional information is required before a decision can be
reached on the motion for leave to file the instant action.  The respondent, Judge of the 185th District
Court of Harris County, is ordered to file with this Court within thirty days a response by having the
district clerk submit the record on such habeas corpus application or by setting out the reasons that
findings have not been made in the period since the order designating issues was entered. This
application for writ of mandamus is held in abeyance pending compliance with this order.
	IT IS SO ORDERED this the  29 day of  March,  2006.

DO NOT PUBLISH